COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 REBECCA BAEZA ESTRADA,                                      No. 08-15-00007-CV
                                              §
                      Appellant,                                 Appeal from
                                              §
 v.                                                          383rd District Court
                                              §
 CARLOS ESTRADA,                                           of El Paso County, Texas
                                              §
                      Appellee.                              (TC # 2011CM3764)
                                              §

                               MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Rebecca Baeza Estrada, to

dismiss the appeal pursuant to TEX.R.APP.P. 42.1 because she no longer wishes to prosecute the

appeal. We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d).


May 15, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.